United States Court of Appeals
                                                                                         Fifth Circuit
                                                                                       F I L E D
                           UNITED STATES COURT OF APPEALS
                                                                                         June 2, 2004
                                    FIFTH CIRCUIT
                                _______________________
                                                                                   Charles R. Fulbruge III
                                                                                           Clerk
                                         No. 03-10832
                                   _______________________


                       TEXAS A&M UNIVERSITY-CORPUS CHRISTI,
                                                                                 Plaintiff-Appellant,
                                              versus

                  EVELYN UPCHURCH, Director Texas Service Center, and,
                       JOHN ASHCROFT, U.S. Attorney General,
                                                                  Defendants-Appellees.

______________________________________________________________________________

                       Appeal from United States District Court
                          for the Northern District of Texas
                                (No. 3:03-CV-275-L)
______________________________________________________________________________

Before BARKSDALE, EMILIO M. GARZA, and PICKERING, Circuit Judges.

PER CURIAM:*


       Plaintiff-Appellant Texas A&M University-Corpus Christi appeals from the district court’s

decision that Citizenship and Immigration Service properly denied Professor Jose Giraldo’s

petition for an O-1 visa. We affirm.

       In 1999, Texas A&M University-Corpus Christi (the “university”) filed an O-1 petition for

one of its professors, Jose Giraldo, based on Giraldo’s academic excellence. The predecessor to

Citizenship and Immigration Service (the “CIS”) approved the petition for September 1, 1999

until August 31, 2002. In 2002, the university filed a timely petition seeking extension of the

       *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
original O-1 petition. The CIS received additional information through a Request for Evidence.

Based on the facts before the CIS, that agency denied the petition. The agency found that

Professor Giraldo failed to meet the requirements set forth in the applicable regulation, 8 C.F.R. §

214.2(O)(3)(iii). The university sought relief in the district court, but the district court upheld the

agency’s decision and granted summary judgment in favor of the defendants. The university

appealed to this court.

       We find that the district court gave appropriate deference to the agency’s decision.

Professor Giraldo obviously has a good record, but he simply fails to meet the necessary

requirements of 8 C.F.R. § 214.2(O)(3)(iii). Professor Giraldo cannot prevent the CIS from

applying the guidelines in 2002 and thereafter because the CIS was lenient in granting Professor

Giraldo a visa in 1999. The petition was properly denied.

       For the above reasons, the decision of the district court is AFFIRMED.




                                                   2